      Case 1:21-cv-04844-AJN-RWL Document 28 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                      8/23/21
  Eric Andrew Perez,

                         Plaintiff,
                                                                 21-cv-4844 (AJN) (SLC)
                 –v–
                                                                          ORDER
  Oxford University, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       On August 12, 2021, Plaintiff Eric Perez filed a letter, Dkt. No. 26, that “object[ed] to the

denial of the appointment of counsel” entered by this Court on August 11, 2021, Dkt. No. 25.

The Court construes this as a motion for the Court to reconsider Mr. Perez’s request for counsel

originally filed May 31, 2021, Dkt. No. 4. After careful consideration, the Court DENIES Mr.

Perez’s motion for reconsideration, again without prejudice to filing an application for pro bono

counsel after resolution of the pending motion to dismiss if the case proceeds.


       SO ORDERED.


Dated: August 23, 2021
       New York, New York
                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
